Defendant was convicted of larceny of a yearling, and was sentenced to the state penitentiary for a term of not less than one year nor more than two years.
                    Bill of Exceptions No. 1.
On the trial in the lower court, defendant objected to certain evidence tendered by the state for the purpose of rebuttal as not being in the nature of rebuttal evidence.
The per curiam to this bill declares that the evidence objected to by defendant was in rebuttal. The statement of the trial judge as to the nature of the evidence must be accepted by this court, as defendant has filed no brief in this case, and has made no appearance in this court through counsel to point out any error in the ruling of which defendant complains.
                    Bill of Exceptions No. 2.
This bill was reserved to the overruling by the judge a quo of a motion for a new trial. The only grounds set forth in this motion are the alleged error as to the admission of the evidence in question, and that the *Page 221 
verdict is contrary to the law and the evidence, a matter over which we have no appellate jurisdiction.
The conviction and sentence are affirmed.